Citation Nr: 0627480	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  00-20 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a petition to reopen a final disallowed claim for 
service connection for hypertensive cardiovascular disease 
with myocardial ischemia. 

In a February 2002 statement of the case, the RO reopened the 
claim and denied it on the merits.  On appeal in September 
2002, the Board reopened the claim and in August 2003 
remanded it to the RO for further development.  


FINDING OF FACT

The veteran's hypertension with left ventricular hypertrophy 
manifested many years after service and is not related to any 
incident of service. 


CONCLUSION OF LAW

The criteria for service connection for hypertensive heart 
disease have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003, November 
2004, and March 2006; a rating decision in January 1999; and 
statements of the case in August 2000 and February 2002.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2006 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that he has hypertension and 
cardiovascular disease with myocardial ischemia that first 
manifested in service.  He also contends that he sought 
treatment from VA within one year of discharge and that 
records of that treatment are available but were not obtained 
by VA. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Chronic diseases, including 
cardiovascular disease, may also be presumed to be service 
connected if the disease became manifest to a degree of 10 
percent or more within one year of discharge.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303, 3.307.

In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The veteran's induction physical examination in June 1970 
showed no heart or vascular abnormalities and normal blood 
pressure.  In June 1970, the veteran sought treatment for 
shortness of breath while running that was diagnosed as a 
substernal bruise.  Three days later he presented again with 
chest pains and shortness of breath.  The examiner diagnosed 
an upper respiratory infection and prescribed cough medicine 
and aspirin.  In November 1970, the veteran again sought 
treatment for cough and chest pain.  An X-ray was normal and 
the diagnosis was bronchitis.  He also was treated for upper 
respiratory infections in April 1971 and November 1971.   In 
each case there was no immediate follow-up after the initial 
treatment and no restriction of duty or physical activities.  
In September 1971, the veteran's discharge physical 
examination showed no heart or vascular abnormalities.  Blood 
pressure was 120/66 mm Hg.  The veteran reported a history of 
pain or pressure in chest; however, the examiner noted that 
the episodes had resolved. 

In a December 1996 appeal and in an October 2001 RO hearing, 
the veteran stated that he sought treatment within one year 
of discharge at the VA Medical Center (VAMC) at Fort 
Hamilton, Brooklyn, New York.  However, in his January 1981 
claim, he indicated that his first treatment for a heart 
condition at that VAMC and at a private hospital was in 1975.  
He stated that he received an electrocardiogram, a CAT scan, 
and a "balloon treatment," and was diagnosed with angina.  
He further stated that he had made three trips to the VAMC in 
search of his records and that he was able to retrieve only a 
small portion of the total number that he believed were 
generated during his treatment.  Despite two requests, the RO 
was unable to obtain any additional records from the VAMC or 
the private hospital.   

VAMC Brooklyn records submitted by the veteran showed that he 
was treated in June 1972 for trauma to his right eye and in 
August 1972 for venereal ulcers.  On the latter occasion, his 
blood pressure was 140/90 mm Hg and it was noted that there 
were no known allergies, heart condition, or diabetes.  In 
November 1974, after an automobile accident and initial 
treatment at a private hospital, the veteran sought follow-up 
orthopedic care for a cervical strain.  His blood pressure 
was 142/90 mm Hg.  There is no record of examination, 
testing, or diagnosis of hypertension or cardiovascular 
disease at VAMC Brooklyn. 

In December 1980, a VA medical certificate showed that the 
veteran was issued a refill prescription for isosorbide 
dinitrate, a medication used in the treatment of angina.  
Dorland's Illustrated Medical Dictionary 865 (28th ed. 1994).  
The veteran filed a claim for compensation for a heart 
condition in January 1981.  In February 1981, a VA examiner 
noted that the veteran stated that he had been told that he 
had high blood pressure and an enlarged heart.  The veteran 
stated that he took nitroglycerine for chest pains on 
exertion.  The examiner recorded blood pressure as 128/90 mm 
Hg and noted that the veteran was not taking a high blood 
pressure control medication.  On examination, he noted slight 
evidence of enlargement of the left side of the heart and 
diagnosed hypertensive cardiovascular disease with myocardial 
ischemia.  A March 1981 electrocardiogram showed left 
ventricular hypertrophy. 

In October 1981, the veteran was examined for enlistment in 
the Army National Guard.  On his medical history 
questionnaire, the veteran reported no shortness of breath or 
chest pain.  He stated that he was in good health, taking no 
medications.  The examiner noted no abnormal heart or 
vascular conditions.  Blood pressure was 142/86 mm Hg.  He 
was found qualified for worldwide military duty.  

In March 1982, a VA examiner measured blood pressure as 
156/106 mm Hg.  On examination, he noted that the heart was 
normal and that an electrocardiogram elevated voltage was 
likely normal for a young person.  He concluded that angina 
was doubtful, but admitted the veteran to the hospital for a 
stress test and cardiologist evaluation.  He prescribed 
diuretic medication for blood pressure.  The April 1982 
stress test could not be completed because the veteran 
complained of chest pain and "did not appear to be well 
motivated."  However, a subsequent thallium scan was normal 
with no indications of myocardial ischemia or infarction.  A 
chest X-ray was unremarkable and an electrocardiogram showed 
only left ventricular hypertrophy.  The cardiologist noted 
that the veteran's pain seemed to be caused by worry and 
might be more functional than organic.  At the end of April 
1982, another VA examiner noted the veteran's reported heart 
trouble for the past two years.  The veteran was now taking 
blood pressure medication and was experiencing shortness of 
breath after walking several blocks.  The examiner noted no 
evidence of heart enlargement.  Blood pressure was 130/80 mm 
Hg.  

In October 1982, the veteran noted in an Army reserve medical 
history questionnaire that he had no significant illness 
since his last examination and was taking no medication.  

In April 1986, the veteran was hospitalized at a private 
facility for two episodes of syncope.  The examiner noted 
that the veteran had not been complying with his blood 
pressure medication and was experiencing employment and 
domestic stress.  He diagnosed episodic hypertension, 
anxiety, and syncope with etiology undetermined. 

VA records from 1986 to 1996 show occasional complaints of 
chest pain of undetermined etiology and refills of 
hypertension medication.  In September 1996, a VA examiner 
diagnosed hypertension with angina.  In April 1998, a Social 
Security Administration (SSA) consultant cardiologist noted 
high blood pressure but no heart disease.  In June 1998, 
another SSA medical consultant referred to a recent X-ray and 
upon examination concluded that the veteran did not have 
congestive heart failure and that the veteran's pain was not 
credible as alleged.  In a September 1998 VA medical status 
statement, a physician's assistant stated that the veteran 
was in good health with hypertension under control.  In 
September 2001, a VA myocardial perfusion scan showed normal 
perfusion with mild diffuse impairment of left ventricular 
wall motion and no ischemia. 

Finally, in June 2005, a VA examiner reviewed the entire file 
and the results of a March 2001 inconclusive exercise 
tolerance test and the September 2001 perfusion scan.  In 
addition, he reviewed the results of a concurrent chest X-
ray, electrocardiogram, and echocardiogram.  He diagnosed 
hypertension, controlled by medication, with evidence of left 
ventricular hypertrophy but normal wall motion and global 
systolic function.  He stated that the veteran's hypertension 
was not likely related to service since the record showed no 
diagnosis until the 1980's.  He concluded that the high blood 
pressure readings in 1974 were likely due to concurrent 
headache and neck pain.  

The medical evidence shows that the veteran has high blood 
pressure, controlled by medication.  The medical evidence 
does not show that the veteran has hypertensive 
cardiovascular disease, or any other diagnosed heart disease.  
Episodes of high blood pressure occurred most often after 
medical providers noted a lack of medication compliance.  On 
one occasion in February 1981, one examiner diagnosed 
hypertensive cardiovascular disease.  However, he did not 
refer to any diagnostic testing.  Notably, the diagnosis was 
not continued after additional testing in 1982, and no other 
examiner has diagnosed cardiovascular disease or found 
evidence of a myocardial infarction since that time.  Several 
examiners referred to non-organic causes for the veteran's 
chest pain including stress from employment and domestic 
problems.  

The Board concludes that the veteran's hypertension first 
manifested no earlier than February 1981 when diagnosed by a 
VA physician.  Service medical records showed that all 
complaints of chest pain in service were related to lung or 
upper respiratory infections and were promptly resolved.  

VAMC Brooklyn records from 1972 to 1974 showed one isolated 
elevated blood pressure measurement taken in conjunction with 
unrelated treatment.  There is no evidence of examination, 
testing, or "balloon treatment" for hypertension or 
cardiovascular disease.  Although the veteran sought a 
medication refill from VA in December 1980, referring to 
earlier medical providers whose clinical reports are not of 
record, he also stated in 1982 that he had been having 
"heart trouble" for only the previous two years.  There is 
no evidence that the veteran's hypertension became manifest 
to a degree of 10 percent or more within one year of 
discharge. 

The Board has considered the veteran's contention that many 
records from VAMC Brooklyn were missing and that he was able 
to obtain some records despite the two negative responses to 
RO requests.  Nevertheless, the records that were obtained 
cover several years immediately following service and show 
treatment for relatively minor, non-cardiovascular 
conditions.  It is unlikely that records of examination for a 
cardiovascular condition would be filed in another location. 

The Board notes that the credibility of the veteran's history 
and descriptions of pain were questioned by several 
providers.  In addition, the Board notes the inconsistency 
between the veteran's reports to VA providers and his reports 
to Army reserve examiners in 1981 and 1982.  

In sum, the evidence demonstrates that the veteran's current 
symptoms of hypertension were first manifested many years 
after service and are not related to his active service or 
any incident therein. As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski,
1 Vet. App. 49 (1990).


ORDER

Service connection for a cardiovascular disability is denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


